                                      Case 5:16-cv-01558-VAP Document 11 Filed 03/10/21 Page 1 of 1 Page ID #:25




                                                                                                                   JS-6


                                  1
                                                                   United States District Court
                                  2                                Central District of California

                                  3

                                  4

                                  5       UNITED STATES OF AMERICA,
                                                                                   Case No. EDCV 16-1558 VAP 
                                  6                        Plaintiff/Respondent,            (EDCR 14-14 VAP)
                                  7                        v.
                                                                                                 Judgment
                                  8       DELADIER MURILLO ALVAREZ,                             [Doc. No. 1]
Central District of California
United States District Court




                                  9                        Defendant/Petitioner

                                 10

                                 11
                                       TO ALL PARTIES AND COUNSEL OF RECORD:
                                 12
                                       Pursuant to the Order filed herewith, IT IS ORDERED AND
                                 13
                                       ADJUDGED that this action is DISMISSED WITH PREJUDICE. The
                                 14
                                       Court orders that such judgment be entered.
                                 15
                                       IT IS SO ORDERED.
                                 16

                                 17
                                       Dated:    3/10/21
                                 18                                                      Virginia A. Phillips
                                                                                    United States District Judge
                                 19

                                 20

                                 21

                                 22

                                 23
                                                                             1
                                 24

                                 25

                                 26
